Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-CV-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own behalf and on behalf of all others similarly situated,

                  Plaintiffs,

   v.

   THE GEO GROUP, INC.,

                  Defendant.


    DECLARATION OF VALERIE BROWN IN OPPOSITION TO MOTION TO COMPEL
       UNRESTRICTED VIDEOGRAPHY AND PHOTOGRAPHY OF AURORA ICE
                 PROCESSING CENTER DETENTION CENTER


          I, Valerie E. Brown, declare:

          1.      I am one of the attorneys for defendant The GEO Group, Inc. (“GEO”) in this

   matter. I am over 18 years of age and competent to make this declaration. If called to testify as a

   witness in this matter, I could and would testify truthfully to each of the statements in this

   declaration.




                                                    1
Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 2 of 6




          2.      Prior to Plaintiffs’ filing of the instant motion, the parties met and conferred on two

   occasions – March 29, 2019 and April 26, 2019, regarding whether a second Rule 30(b)(6)

   deposition was proper.

          3.      During those conferrals, GEO asked Plaintiffs for a basis in the record whereby the

   parties agreed to a second Rule 30(b)(6) deposition.

          4.      Plaintiffs took the position that GEO’s agreement to a second Rule 30(b)(6)

   deposition was not relevant and that Plaintiffs were entitled to a second Rule 30(b)(6) deposition

   of the same deponent (GEO) as a matter of legal right pursuant to the Federal Rules of Civil

   Procedure.

          5.      GEO disagreed with Plaintiffs’ position on this legal issue.

          6.      Plaintiffs did not refer to any notation in the record where GEO had agreed to a

   second Rule 30(b)(6) deposition.

          7.      GEO, with permission from ICE, has agreed to Plaintiffs’ requested site inspection.

          8.      ICE has denied GEO’s requests to permit Plaintiffs to use videography and

   photography at the Aurora Detention Center.

          9.      Subsequent to the filing of the instant motion, GEO contacted Plaintiffs with a

   specific proposal regarding Plaintiffs’ Third Notice of Rule 30(b)(6) deposition. GEO offered to

   further confer with Plaintiffs regarding the topics to be included in the Rule 30(b)(6) deposition

   notice. Plaintiffs refused GEO’s attempt to resolve the issues related to the Rule 30(b)(6)

   deposition.

          10.     The parties conferred on at least two occasions, March 29, 2019 and April 26, 2019

   regarding Plaintiffs’ request to use videography and photography during the site inspection.


                                                    2
Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 3 of 6




           11.     During the conferrals, Plaintiffs declined to agree to any constraints on their request

   to video-record and photograph the facility that would alleviate GEO’s security concerns.

           12.     Plaintiffs did not provide any explanation as to why the facility renderings and floor

   plans of the facility were insufficient.

                                                 Exhibits

           13.     Attached as Exhibit A is a true and correct copy of email correspondence sent by

   and between myself on behalf of GEO and Michael Simone and Plaintiffs’ Counsel dated June 19,

   2019.

           14.     Attached as Exhibit B is a true and correct copy of the proposed revisions to the

   Third Rule 30(b)(6) Notice provided by me to GEO Plaintiffs’ counsel, and which was attached to

   the email referenced in Paragraph 13.

           15.     Attached as Exhibit C is a true and correct copy of an excerpt from the publicly

   available 2011 Performance Based National Detention Standards (https://www.ice.gov/doclib/

   detention-standards/2011/pbnds2011r2016.pdf).

           16.     Attached as Exhibit E is a true and correct copy of correspondence from John E.

   Fabbricatore, Acting Denver Field Office Director, dated June 20, 2019.

           17.     Attached as Exhibit F is a true and correct copy of a news article from The Denver

   Channel titled “Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE

   facility.”

           18.     Attached as Exhibit G is a true and correct copy of excerpts from 2018 Proposed

   Amendments to the Federal Rules of Appellate, Bankruptcy, and Civil Procedure, and the Federal

   Rules of Evidence, Request for Comment.


                                                     3
Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 4 of 6




           19.     Attached as Exhibit H, which is being filed as a restricted document, are true and

   correct copies of renderings of the Aurora Detention Center produced by GEO during discovery

   in this case.

           20.     Attached as Exhibit I is a news article from Quartz titled “Nothing Pixilated Will

   Stay Safe on the Internet.”

           Dated: June 20, 2019
                                                    s/ Valerie E. Brown
                                                    Valerie E. Brown




                                                   4
Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 5 of 6




                                    CERTIFICATE OF SERVICE

          I hereby certify on this 20th day of June, 2019, a true and correct copy of the foregoing

   Declaration of Valerie Brown in Opposition to Plaintiffs Motion to Compel was e-filed with

   the Court via CM/ECF system which will send notification of such filing via electronic

   transmission to the following:

          TOWARDS JUSTICE
          Alexander Hood, Esq.
          David Hollis Seligman, Esq.
          Juno E. Turner, Esq.
          1410 High Street, Suite 300
          Denver, CO 80218
          david@towardsjustice.org
          alex@towardsjustice.org
          juno@towardsjustice.org

          OUTTEN & GOLDEN LLP
          Rachel W. Dempsey, Esq.
          Adam Koshkin, Esq.
          One California Street, 12th Floor
          San Francisco, CA 94111
          rdempsey@outtengolden.com
          akoshkin@outtengolden.com

          OUTTEN & GOLDEN LLP
          P. David Lopez, Esq.
          601 Massachusetts Avenue, NW
          2nd Floor West Suite
          Washington, DC 20001
          pdl@outtengolden.com

          OUTTEN & GOLDEN, LLP
          Ossai Miazad, Esq.
          Michael J. Scimone
          685 Third Ave., 25th Floor
          New York, NY 10017
          om@outtengolden.com
          mscimone@outtengolden.com




                                                  1
Case 1:14-cv-02887-JLK-MEH Document 187-2 Filed 06/20/19 USDC Colorado Page 6 of 6




         MILSTEIN LAW OFFICE
         Brandt Milstein, Esq.
         1123 Spruce Street
         Boulder, CO 80302
         brandt@milsteinlawoffice.com

         KELMAN BUESCHER, P.C.
         Andrew Turner, Esq.
         600 Grant Street, Suite 825
         Denver, CO 80203
         aturner@laborlawdenver.com

         BURNS, FIGA & WILL, P.C.
         Dana L. Eismeier, Esq.
         Michael Y. Ley, Esq.
         6400 S. Fiddlers Green Circle, Suite 1000
         Greenwood Village, CO 80111
         deismeier@bfwlaw.com
         mley@bfwlaw.com

         R. ANDREW FREE LAW OFFICE
         Robert Andrew Free
         414 Union Street, Suite 900
         Nashville, TN 37209
         Andrew@ImmigrantCivilRights.com

         MEYER LAW OFFICE, P.C.
         Hans Meyer, Esq.
         901 W 10th Avenue, Suite 2A
         Denver, CO 80204
         hans@themeyerlawoffice.com

         Dated this 20th day of June, 2019.


                                                 s/ Carolyn P. Short
                                                 Carolyn P. Short




                                                2
